 1                                                                     FILED
 2
                                                                        OCT O7 2019
 3
 4
 5
 6
 7

 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEO LUNA, an individual,                       Case No.: 17cv2067-BEN(KSC)
12                              Plaintiff,
                                                    ORDER RE PLAINTIFF'S EX
13   V.                                             PARTE MOTION TO COMPEL [Doc.
                                                    No. 38) and DEFENDANT'S EX
14   BMW OF NORTH AMERICA, LLC,
                                                    PARTE APPLICATION FOR
15                             Defendants.          DETERMINATION OF UNTIMELY
                                                    DISCOVERY DISPUTE [Doc. No. 39)
16
17
18         The following are currently before the Court: (1) plaintiffs Ex Parte Motion to
19   Compel Production of [Defendant's] Dealer Policies and Procedures Manual [Doc. No.
20   38]; and (2) defendant's Ex Parte Application for Determination of Discovery Dispute
21   [Doc. No. 39]. For the reasons outlined more fully below, the Court finds that plaintiffs
22   Ex Parte Motion must be GRANTED and defendant's Ex Parte Motion must be
23   DENIED.
24                                      The Parties' Dispute
25         On January 11, 2019, plaintiff served defendant with a document entitled "Notice
26   to BMW of North America, LLC of Taking Deposition of Person Most Knowledgeable
27   and Request to Produce Documents." [Doc. No. 39-2, at pp. 1-10 (Exhibit A); Doc. No.
28   39-1, at p. 2.] Defendant served plaintiff with objections to the Notice/Document


                                                                               l 7cv2067-BEN(KSC)
 1   Requests on February 6, 2019. [Doc. No. 39-3, at pp. 1-37 (Exhibit B).] The objections
 2   are boilerplate; defendant did not provide a substantive response. The most relevant
 3   objection listed is "protected as confidential, proprietary, trade secret and/or
 4   commercially sensitive without the application of an appropriate protective order." [Doc.
 5   No. 39-3, at p. 26.] Plaintiff sent an Amended Notice to defendant on May 7, 2019, and
 6   defendant then served plaintiff with amended objections May 9, 2019. [Doc. No. 39-1, at
 7   p. 2.]
 8            Plaintiffs Document Request No. 9 reads as follows:
 9            A copy of the Dealer Policy and Procedures Manual provided to BMW of
              North America, LLC's authorized repair facilities that performed repairs to
10
              the vehicle.
11
12   [Doc. No. 39-3, at p. 26.]
13            Plaintiff argues that the requested manual is relevant to his claims, because he
14   alleges BMW's Authorized Repair Facility (i.e., BMW of El Cajon) was unable to repair
15   the vehicle "despite 7 repair attempts." [Doc. No. 38, at p. 4.] According to plaintiff, the
16   manual contains warranty repair policies and instructions to authorized repair facilities,
17   including instructions to notify the manufacturer of vehicles with repeat repairs. Plaintiff
18   represents that similar manuals that address these topics have been produced in other
19   cases by Toyota, Jaguar, Land Rover, Fiat Chrysler (FCA), and General Motors. [Doc.
20   No. 38, at p. 9.]
21            The PMK deposition took place on May 17, 2019. The following dialogue took
22   place during the PMK deposition:
23                  Q.      Does BMW have a policies and procedures manual for its
              dealers that governs warranty repairs?
24
25                  A.    There is - there is this manual called - I believe it's called a
              Service and Warranty Manual.
26
27                   Q.    Take a look at Item 9 on Page 5 at the bottom and continue at
              the top of page 6. We request a copy of the dealer policies and procedures
28

                                                     2
                                                                                    17cv2067-BEN(KSC)
 1         manual provided to BMW of North America's authorized repair facilities
           that performed repairs on the vehicle. Have you brought that document?
 2

 3                A.     I did not.
 4

 5   [Doc. No. 38, at p. 4.]
 6         At the deposition, defendant produced only a single sheet of paper in response to
 7   all of plaintiffs document requests. [Doc. No. 38, at p. 3.]
 8         Pursuant to an Amended Scheduling Order entered on March 18, 2019, the fact
 9   discovery deadline was May 24, 2019. On June 13, 2019, the deposition transcript was
10   finalized (i.e., the deponent signed the transcript and defense counsel notified plaintiffs
11   counsel there were no changes to the transcript). [Doc. No. 38, at p. 3.]
12         On June 14, 2019, counsel met and conferred but were unable to resolve the issue
13   over the subject manual. [Doc. No. 38-1, at p. 2.] Plaintiffs counsel claims defense
14   counsel has given him inconsistent information as to whether the subject manual exists
15   and whether it was previously produced. [Doc. No. 38, at pp. 5-6.] At one point, for
16   example, defendant produced a Warranty Booklet that goes in the glovebox of BMW's
17   vehicles and claimed that was the subject manual. [Doc. No. 38, at p. 6.]
18         On July 12, 2019, plaintiffs counsel provided defense counsel with a draft of a
19 joint discovery motion requesting an order compelling defendant to produce the Dealer
20   Policy and Procedures Manual. [Doc. No. 38-1, at pp. 2-3, 10; Doc. No. 39-1, at p. 2.]
21   Defendant responded that the proposed joint motion was untimely based on Chambers'
22   Rules. In addition, defendant "again reiterated that BMW NA does not have a 'Dealer
23   Policy and Procedure Manual,' and that BMW NA's Person Most Knowledgeable
24   explicitly testified to a Service and Warranty Manual, which was previously produced at
25   BMW-LUNA00282 through BMW-LUNA000335." [Doc. No. 39-1, at p. 3.]
26         On July 15, 2019, a Stipulated Protective Order was entered to govern the
27   exchange of confidential documents and information between the parties. [Doc. No. 37.]
28

                                                   3
                                                                                 17cv2067-BEN(KSC)
 1 On July 26, 2019, plaintiff filed an Ex Parte Motion to Compel Production of BMW's
 2   Dealer Policies and Procedures Manual, claiming that defense counsel refused to
 3   contribute to a joint motion. [Doc. No. 38, at p. l.]
 4         On July 29, 2019, defendant filed an Ex Parte Application for Determination of
 5   Untimely Discovery Dispute. [Doc. No. 39.] Defendant's Ex Parte Application is
 6   essentially an opposition to plaintiffs Ex Parte Application. Defendant argues that
 7   plaintiffs Ex Parte Application is untimely, because defendant objected to Document
 8   Request No. 9 on February 6, 2019, some five months before defendant received
 9   plaintiffs draft motion. In defendant's view, plaintiff should have filed the motion
10   within 45 days after the February 6, 2019 objections. In this regard, Chambers Rule
11   V(A) states as follows: "Unless otherwise ordered, discovery motions shall be filed no
12   later than 45 days after the event giving rise to the dispute and only after counsel have
13   met and conferred. . . . The event giving rise to a discovery dispute is NOT the date on
14   which counsel reach an impasse in meet and confer efforts. For written discovery, the
15   event giving rise to the dispute is the service of an objection, answer, or response, or the
16   passage of a discovery due date without response or production."
17         On July 31, 2019, plaintiff filed an Opposition to defendant's Ex Parte Application.
18   Plaintiffs view is that his Ex Parte Application is timely, because defendant effectively
19   did not refuse to produce the Policy and Procedures Manual until June 13, 2019, the date
20   that defendant informed plaintiff that the PMK deposition transcript was completed with
21   no changes. According to plaintiff, his Ex Parte Application is timely, because it was
22   filed on July 26, 2019, within 45 days after the transcript was completed. [Doc. No. 40, at
23   pp. 2-3.] In this regard, Chambers' Rule V(B) states as follows: "For oral discovery, the
24   event giving rise to the dispute is the completion of the transcript of the affected portion
25   of the deposition."
26                                            Discussion
27         In the Court's view, the parties are really "splitting hairs" here on the timeliness
28   issue. The Court's Chambers' Rules could be read either way under these

                                                   4
                                                                                  l 7cv2067-BEN(KSC)
 1   circumstances. Defendant's warranty policies are obviously relevant to the dispute. In
 2   addition, the parties' papers indicate defendant has been evasive about the existence of
 3   any manual or policy that deals with warranties and notification to the manufacturer
 4   about vehicles needing repeated repairs. It also appears plaintiff has been diligent in his
 5   efforts to get defendant to produce responsive documents since the first Deposition
 6   Notice/Document Request served on January 11, 2019.
 7                                        Conclusion
 8         Based on the foregoing, plaintiffs Ex Parte Motion [Doc. No. 38] is GRANTED
 9   and defendant's Ex Parte Application [Doc. No. 39] is DENIED. Without further delay,
10   and no later than October 21, 2019, defendant shall produce the portion of any manual
11   or other document provided to or used by its authorized repair facilities that was
12   effective at the time the repairs at issue in this case were made and that addresses
13   defendant's warranty repair policies and notification to the manufacturer about vehicles
14   with repeat repairs. This document shall be produced subject to the Stipulated
15   Protective Order filed in this case on July 16, 2019 [Doc. No. 37].
16         IT IS SO ORDERED.
17   Dated: October 2_, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 l 7cv2067-BEN(KSC)
